NOTICE OF ALLOWANCE

Reasons for Allowance
	The claims recite eligible subject matter. Specifically, at least the following limitations demonstrate the eligibility of the claims:
providing, via a machine learning component, identification of a suggested middleware instance, wherein the machine learning component is trained using historical data collected from past exchanges of data to suggest a middleware instance of a plurality of middleware instances based on a source table, a destination table, or both.
The identified claim language demonstrates eligibility because the additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Additionally, the additional elements reflect an improvement in a technical field. For example, as noted in paragraph [0004] of Applicant’s specification, the claimed invention provides an improvement by determining middleware which can significantly reduce or eliminate the amount of script writing and other software development done to create a complex framework of platforms and applications. Additionally, one of ordinary skill in the art understands that middleware provides the advantage of allowing upgrades without significantly altering the integration which simplifies the communication process. Thus, the claimed invention recites eligible subject matter because the additional elements integrate the abstract idea into a practical application. 


Examiner Comment
	The attached non-patent literature titled What is Middleware and Why Should You Care?, published on January 29, 2015 and written by Bill Onion (hereinafter referred to as “Onion”), is noted. Onion describes the use of middleware in ecommerce environments. Onion describes various advantages of using middleware in ecommerce environments including a simplified communication process, monitoring integration occurring in one system, avoiding custom coding, and the independence of systems to prevent interruptions of the system. These advantages demonstrate that the claimed invention provides an improvement to ecommerce systems.
	Additionally, although describing using middleware in ecommerce environments, Onion does not describe providing, via a machine learning component, identification of a suggested middleware instance, wherein the machine learning component is trained using historical data collected from past exchanges of data to suggest a middleware instance of a plurality of middleware instances based on a source table, a destination table, or both. Thus, Onion does not anticipate nor render obvious the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625